860 F.2d 1079
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andre T. HENDERSON, Plaintiff-Appellant,v.BATTLE CREEK MEDICAL EDUCATION CORPORATION;  AssociatedPhysicians, Defendants- Appellees.
No. 88-1086.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1988.

Before KEITH, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
Plaintiff Henderson moves for counsel on appeal from the district court's judgment dismissing this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his complaint, Henderson alleged that the defendants provided the medical care at the Calhoun County, Michigan jail while Henderson was incarcerated there.  He alleged that they were deliberately indifferent to his serious medical needs, violating his eighth and fourteenth amendment rights.


3
The district court held that the defendants were private parties who did not act under color of state law for purposes of 42 U.S.C. Sec. 1983.  The court also held that the defendants did not violate Henderson's eighth and fourteenth amendment rights.


4
The Supreme Court has recently held that a physician under contract with a prison does act under color of state law for purposes of 42 U.S.C. Sec. 1983.   West v. Atkins, 56 U.S.L.W. 4664 (U.S. June 20, 1988).  Therefore, the district court was incorrect to hold that the defendants did not act under color of state law.  Nevertheless, we agree with the conclusion of the district court that the defendants were not deliberately indifferent to Henderson's serious medical needs.


5
Accordingly, the motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.